                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 20-48251

GREGORY MICHAEL SCOTT,                                       Chapter 7

                Debtor.                                      Judge Thomas J. Tucker

_________________________________/

                                 ORDER DISMISSING CASE

        On July 30, 2020, a voluntary petition for relief under Chapter 7 was filed, commencing
this case. Also on July 30, 2020 the Debtor filed a document entitled “Certificate of Counseling”
(Docket # 3). The Debtor’s Certificate of Counseling states that on January 26, 2020, the
Debtor received “an individual [or group] briefing that complied with the provisions of 11 U.S.C.
§§ 109(h) and 111.”

        The Debtor is not eligible to be a debtor in this case, under 11 U.S.C. § 109(h)(1). That
section provides in relevant part, that:

                an individual may not be a debtor under this title unless such
                individual has, during the 180-day period ending on the date of
                filing the petition by such individual, received from an approved
                nonprofit budget and credit counseling agency described in section
                111(a) an individual or group briefing (including a briefing
                conducted by telephone or on the Internet) that outlined the
                opportunities for available credit counseling and assisted such
                individual in performing a related budget analysis.

(Emphasis added).

       The Debtor did not receive the required credit counseling briefing during the 180-day
period ending on the date of the filing of the petition. The only credit counseling certificate that
the Debtor filed shows that the Debtor received a credit counseling briefing on January 26, 2020,
which was 186 days prior to the petition being filed in this case.

         Accordingly,

         IT IS ORDERED that this case is dismissed.

Signed: August 12, 2020




   20-48251-tjt     Doc 11     Filed 08/12/20     Entered 08/12/20 11:12:50        Page 1 of 1
